

Exhibit 10.5

ESCROW AGREEMENT


THIS ESCROW AGREEMENT (“Agreement”) is made as of October 23, 2007 by and
between International Imaging Systems, Inc. (“ the “Company”), each of the
Purchasers whose names are set forth on Exhibit A to the Series A Convertible
Preferred Stock Purchase Agreement dated this same date (individually, a
“Purchaser” and collectively, the “Purchasers” and together with the Company,
the “Parties”)and Loeb & Loeb LLP, with offices at 345 Park Avenue, New York, NY
10154 (the “Escrow Agent”).


RECITALS:



 
(1)
Pursuant to that certain Series A Preferred Stock Purchase Agreement, dated as
of October 23, 2007 by and among the Company and the Purchasers (the “Purchase
Agreement”), a copy of which is attached hereto as Exhibit A and incorporated
herein by reference, the Purchasers purchased shares of the Company’s Series A
Preferred Stock in the amount of $10,000,000 (the “Gross Proceeds”). Capitalized
terms used in this Agreement without definition, have the meaning assigned to
those terms in the Purchase Agreement;




 
(2)
To induce the Purchasers to enter into the Purchase Agreement, the Company
agreed to deposit $200,000 of the Gross Proceeds (the “Escrow Funds”) into an
escrow account at the Closing, to be held by the Escrow Agent for disbursement
in accordance with the terms and conditions set forth herein;




 
(3)
This Agreement constitutes the Escrow Agreement referred to in the Purchase
Agreement pursuant to which the Escrow Agent shall receive and disburse the
Escrow Funds.



NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:


ARTICLE 1
TERMS OF THE ESCROW


1.1  Appointment of Escrow Holder. The parties hereby agree to have Loeb & Loeb
LLP act as Escrow Agent whereby the Escrow Agent shall receive the Escrow Funds
in escrow and distribute the same as set forth in this Agreement.


1.2 Escrow Deposit


(a) In accordance with the terms of the Purchase Agreement, immediately after
the Closing, the Escrow Funds shall be wired to the Escrow Agent; and,
 
1

--------------------------------------------------------------------------------


 
Exhibit 10.5

(b) The Escrow Agent shall hold the Escrow Funds at all times until such Escrow
Funds are disbursed in accordance herewith.


1.3 Escrow Release



 
(a)
If the Company determines that it needs all or a portion of the Escrow Funds, it
shall cause its Chief Financial Officer to prepare and execute a certificate
setting forth, in reasonable detail, the reason such funds are needed, the use
of such funds and the amount of funds so needed, and shall cause copies of such
certificate to be delivered to the Purchasers promptly after such determination
(the “Funds Notice”); provided however, that in no event shall the Company need
or use the Escrow Funds for any reason other than in connection with investor
relations and public relations services or activities. The Purchasers shall have
five (5) Business Days, as hereinafter defined, from the date of the Funds
Notice to notify the Company that it objects to the use of funds as set forth in
the Funds Notice, by delivering a written letter of objection to the Company
(the “Objection Letter”). If Company does not receive an Objection Letter by the
seventh (7th) Business Day following the date of the Funds Notice, it shall
submit a Release Notice, as hereinafter defined to the Escrow Agent, signed only
by any or all of the authorized signatories of the Company as specified in
Exhibit B hereto and only for such amounts and for such purpose as specified in
the Funds Notice sent to the Purchaser without objection. In no event may the
Company submit a Release Notice to the Escrow Agent until it submits a Funds
Notice to the Purchaser and does not receive an Objection Letter in response
thereto. Business Day means any day except Saturday, Sunday and any day which
shall be a legal holiday or a day on which banking institutions in the State of
New York generally are authorized or required by law or other government actions
to close.




 
(b)
The Escrow Agent shall hold the Escrow Funds until such time as it receives
written instructions in the form of Exhibit A attached hereto and made a part
hereof, or in a form and substance satisfactory to the Escrow Agent, signed by
the Parties directing the Escrow Agent to release the Escrow Funds as specified
therein (the “Release Notice”).




 
(c)
Upon receipt of the Release Notice, the Escrow Agent shall release the Escrow
Funds as specified therein. The names and true signatures of each individual
authorized to act singly on behalf of each of the Parties are stated in Exhibit
B, which is attached hereto and made a part hereof. The Parties may each remove
or add one or more of its authorized signers stated on Exhibit B by notifying
the Escrow Agent of such change in accordance with this Agreement, which notice
shall include the true signature for any new authorized signatories

 
2

--------------------------------------------------------------------------------


 
Exhibit 10.5
 

 
(d)
If any Escrow Funds remain in the escrow account after December 31, 2008, the
Escrow Agent shall release all of the funds remaining in the escrow account to
the Company.




 
(e)
Upon the Escrow Agent’s completion of its obligations under Sections 1.3, this
Agreement shall terminate and the Escrow Agent shall have no further liability
hereunder.



1.5 This Agreement may be altered or amended only with the written consent of
all of the parties hereto. Should any of the Parties attempt to change this
Agreement in a manner, which, in the Escrow Agent’s discretion, shall be
undesirable, the Escrow Agent may resign as Escrow Agent by notifying the
Parties in writing five days in advance. In the case of the Escrow Agent’s
resignation or removal pursuant to the foregoing, its only duty, until receipt
of notice from the Parties that a successor escrow agent has been appointed,
shall be to hold and preserve the Escrow Funds that are in his possession. Upon
receipt by the Escrow Agent of said notice from the Parties of the appointment
of a successor escrow agent, the name of a successor escrow account and a
direction to transfer the Escrow Funds, the Escrow Agent shall promptly
thereafter transfer all of the Escrow Funds that it is still holding in escrow,
to said successor escrow agent. Immediately after said transfer of the Escrow
Funds, the Escrow Agent shall furnish the Parties with proof of such transfer.
The Escrow Agent is authorized to disregard any notices, requests, instructions
or demands received by it from the Parties after the Escrow Agent promptly
transfers all of the Escrow Funds that it is still holding in escrow, to the
above said successor escrow agent.


1.5 The Escrow Agent shall be reimbursed by the Parties for any reasonable
expenses incurred in the event there is a conflict between the parties and the
Escrow Agent shall deem it necessary to retain counsel, upon whose advice the
Escrow Agent may rely. The Escrow Agent shall not be liable for any action taken
or omitted by him in good faith and in no event shall the Escrow Agent be liable
or responsible except for the Escrow Agent’s own gross negligence or willful
misconduct. The Escrow Agent has made no representations or warranties to the
Parties in connection with this transaction. The Escrow Agent has no liability
hereunder to either party other than to hold the Escrow Funds and to deliver
them under the terms hereof. Each party hereto agrees to indemnify and hold
harmless the Escrow Agent from and with respect to any suits, claims, actions or
liabilities arising in any way out of this transaction including the obligation
to defend any legal action brought which in any way arises out of or is related
to this Agreement or the investment being made by Seller. The Purchasers
acknowledge and represent that they are not being represented in a legal
capacity by Loeb & Loeb LLP and have had the opportunity to consult with their
own legal advisors prior to the signing of this Agreement. The Purchasers
acknowledge that the Escrow Agent is not rendering securities advice to them
with respect to this Agreement. The Escrow Agent is acting as legal counsel for
the Company in connection with the Share Exchange Agreement, Purchase Agreement
and related Transaction Documents and may continue to act as legal counsel for
the Company, from time to time, notwithstanding its duties as the Escrow Agent
hereunder. The Purchasers consent to the Escrow Agent acting in such capacity as
legal counsel for the Company and waive any claim that such representation
represents a conflict of interest on the part of the Escrow Agent. The
Purchasers understand that the Escrow Agent is relying explicitly on the
foregoing provisions contained in this Section 1.5 in entering into this
Agreement.


3

--------------------------------------------------------------------------------


 
Exhibit 10.5
 
1.6 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent's attorneys-at-law shall be conclusive evidence of
such good faith.


1.7 The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.


1.8 The Escrow Agent shall not be liable in any respect on account of the
identity, authorities or rights of the parties executing or delivering or
purporting to execute or deliver the Agreement or any documents or papers
deposited or called for hereunder.


1.9 If the Escrow Agent reasonably requires other or further documents in
connection with this Agreement, the necessary parties hereto shall join in
furnishing such documents.


1.10 It is understood and agreed that should any dispute arise with respect to
the Escrow Funds held by the Escrow Agent hereunder, the Escrow Agent is
authorized and directed in the Escrow Agent's sole discretion (a) to retain in
the Escrow Agent's possession without liability to anyone , the Escrow Funds
until such disputes shall have been settled either by mutual written agreement
of the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but the Escrow Agent shall be under no duty whatsoever to
institute or defend any such proceedings or (b) to deliver the Escrow Funds and
any other property and documents held by the Escrow Agent hereunder to a state
or federal court having competent subject matter jurisdiction and located in the
State of New York in accordance with the applicable procedure therefor.
 
4

--------------------------------------------------------------------------------


 
Exhibit 10.5

ARTICLE 2
MISCELLANEOUS


2.1  No waiver of any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed any extension of the time
for performance of any other obligation or act.


2.2 This Agreement shall be binding upon and shall inure to the benefit of the
permitted successors and assigns of the parties hereto.


2.3  This Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Agreement may not
be modified, changed, supplemented or terminated, nor may any obligations
hereunder be waived, except by written instrument signed by the parties to be
charged or by its agent duly authorized in writing or as otherwise expressly
permitted herein.


2.4  Whenever required by the context of this Agreement, the singular shall
include the plural and masculine shall include the feminine. This Agreement may
be executed in two or more counterparts, all of which taken together shall
constitute one instrument. Execution and delivery of this Agreement by exchange
of facsimile copies bearing the facsimile signature of a party shall constitute
a valid and binding execution and delivery of this Agreement by such party. Such
facsimile copies shall constitute enforceable original documents.


2.5 The parties hereto expressly agree that this Agreement shall be governed by,
interpreted under, and construed and enforced in accordance of the laws of the
State of New York. The parties agree that any dispute arising under or with
respect to or in connection with this Agreement, whether during the term of this
Agreement or at any subsequent time, shall be resolved fully and exclusively in
the federal or state courts resident in New York County, New York.
 
2.6 Any notice required or permitted hereunder shall be in writing and shall be
effective (a) upon hand delivery by telex (with correct answer back received),
telecopy, email or facsimile at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) sent by commercial overnight courier such as UPS or Fedex
The addresses for such communications shall be:



 
If to the Company:
 
International Imaging Systems, Inc.
c/oXi'an Baorun Industrial Development Co. Ltd.
Dongxin Century Square,  7th Floor
Xi'an East City High-tech Industrial Development Park
Shannxi Province,  P.R. China
Attn: Mr. Gao Xincheng
Tel:  86 29 82682019
Fax: 86 29 82683629

 
5

--------------------------------------------------------------------------------


 
Exhibit 10.5
 

 
with copies to (which shall not constitute notice):
 
Loeb & Loeb
345 Park Avenue
New York, NY10154
Attn: Mitchell S. Nussbaum
Tel: 212.407.4159
Fax: 212.407-4990
         
If to any Purchaser:
 
 
         
with copies to
(which shall not constitute notice):
 
Lesser, Hunter, Taubman & Taubman
17 State Street, Flr 16
New York, NY 10004
Attn: Louis Taubman
Tel: 212.732-7184
Fax: 212.202-6380
Email: lou@lhttlaw.com
         
If to the Escrow Agent:
 
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Attention: Mitchell S. Nussbaum. Esq.
Telephone Number: 212-407-4159
Facsimile Number: 212-4-7-4990



2.7 By signing this Agreement, the Escrow Agent becomes a party hereto only for
the purpose of this Agreement; the Escrow Agent does not become a party to the
Purchase Agreement or any related agreements.


2.8 Each party acknowledges and agrees that this Agreement shall not be deemed
prepared or drafted by any one party. In the event of any dispute between the
Parties concerning this Agreement, the Parties agree that any rule of
construction, to the effect that any ambiguity in the language of the Agreement
is to be resolved against the drafting party, shall not apply.


(Signature Page to Follow)
 
6

--------------------------------------------------------------------------------


 
Exhibit 10.5
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.


Executed:


International Imaging Systems, Inc.


By:  

--------------------------------------------------------------------------------

Name:  Gao Xincheng
Title:  Chief Executive Officer
 


By:

--------------------------------------------------------------------------------

Name:
Title:


Escrow Agent


Loeb & Loeb LLP



By:

--------------------------------------------------------------------------------

Name:  Mitchell S. Nussbaum
Title:  Partner
 
7

--------------------------------------------------------------------------------


 
Exhibit 10.5

Exhibit A
 
FORM OF ESCROW RELEASE NOTICE


Date:


Escrow Agent


Dear _________:


In accordance with the terms of Section 1.3 of the Escrow Agreement dated as of
October__, 2007 (the "Escrow Agreement"), by and among International Imaging
Systems, Inc. (the “Company”), and each of the Purchasers whose names are set
forth on Exhibit A to the Series A Convertible Preferred Stock Purchase
Agreement dated October __, 2007 (the “Purchasers,” and together with the
Company, the “Parties”), the Company hereby notifies the Escrow Agent that it
has submitted a Funds Notice, dated [7 days prior to the date hereof] to the
Purchasers without objection thereto.
 
PLEASE DISTRIBUTE FUNDS BY WIRE TRANSFER AS FOLLOWS (wire instructions
attached):
 
Recipient Information
 
Amount
                       

 
Very truly yours,


INTERNATIONAL IMAGING SYSTEMS, INC.


By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 
8

--------------------------------------------------------------------------------


 
Exhibit 10.5
 
Exhibit B
 
The Escrow Agent is authorized to accept instructions signed or believed by the
Escrow Agent to be signed by any or all of the following individuals on behalf
of the Company:


Name
 
True Signature
     
Gao Xincheng
 
_____________________
     
Li Gaihong
 
_____________________

 
9

--------------------------------------------------------------------------------


 